Citation Nr: 1015514	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  08-26 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for low back 
disability. 

2.  Entitlement to service connection for bilateral 
sensorineural hearing loss.


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from September 2003 to September 2007. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania (RO), in which pertinent part, the 
benefits sought on appeal were denied.   

In March 2010, the Veteran testified before the undersigned 
during a hearing held at the RO.  A copy of the transcript 
has been associated with the claim folder.  At that time, the 
Veteran submitted evidence directly to the Board accompanied 
by a written waiver of consideration of such evidence by the 
agency of original jurisdiction.  See 38 C.F.R. § 20.1304 
(2009).


FINDINGS OF FACT

1.  Giving the Veteran the benefit of the doubt, the 
objective medical evidence is in equipoise as to whether the 
current low back disability is related to his inservice 
complaints of low back pain. 

2.  The evidence of record does not show that the Veteran has 
current hearing loss disability in either ear.    


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, low 
back disability is related to service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).

2.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Since the full benefits are being granted in this case for 
service connection for low back disability, there can be no 
prejudice regarding VA's duty to notify or assist the Veteran 
with respect to these claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  

In regard to the hearing loss claim, VA is required to notify 
the claimant of the information and evidence not of record 
that is necessary to substantiate the claim.  VA will inform 
the Veteran of the type of information and evidence that VA 
will seek to provide, and of the type of information and 
evidence, the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b).  VA must provide such notice to the claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ), even 
if the adjudication occurred prior to the enactment of the 
VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  These VCAA notice requirements apply to all elements 
of a claim for service connection, so VA must specifically 
provide notice that a disability rating and an effective date 
will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, prior to the October 2007 RO decision in the matter, VA 
sent a letter to the Veteran in September 2007 that addressed 
notice elements concerning his claim.  The letter informed 
the Veteran of what evidence is required to substantiate the 
claim, and apprised the Veteran as to his and VA's respective 
duties for obtaining evidence.  VA has also informed the 
Veteran how it determines the disability rating and the 
effective date for the award of benefits if service 
connection is to be awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board finds that the VCAA duty to 
notify was fully satisfied as to the Veteran's claims.

In addition to its duty to notify, or inform, the Veteran 
with regard to his claim, VA also has a duty to assist the 
Veteran in the development of the claim.  This duty includes 
assisting the Veteran in the procurement of service treatment 
records and records of pertinent medical treatment since 
service, and providing the Veteran a medical examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any 
available pertinent records as well as all relevant records 
adequately identified by the Veteran.  VA has also provided 
the Veteran with audiological examinations in October 2007 
and in April 2009 to determine the nature and etiology of any 
hearing loss.  The examinations are fully adequate for 
adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).

The Veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and its duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); 
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).



2.  Service Connection

Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  Id. 

In addition, certain chronic diseases, including organic 
diseases of the central nervous system and arthritis, may be 
presumed to have incurred during service if they become 
manifested to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  Where chronicity of a disease is not shown in 
service, service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service.  38 C.F.R. § 
3.303.

To prevail on the issue of service connection, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability. See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and 
negative evidence regarding any issue material to the claim, 
the claimant shall be given the benefit of the doubt in 
resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 
3.102.  On the other hand, if the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

Low Back Disability

The Veteran seeks service connection for a low back 
disability.  He asserts that he injured his back during 
service from repetitively lifting heavy artillery and placing 
it on jet aircrafts.  The Veteran reports he received 
treatment for low back pain during service, and that he has 
experienced similar low back pain since service. 

A review of the Veteran's service treatment records shows he 
first began to complain of low back pain less than five 
months before to his discharge.  A May 2007 spine x-ray 
report revealed no abnormal findings.  The Veteran continued 
to experience low back pain and sought chiropractic treatment 
from May to July 2007, where he received spinal and pelvic 
adjustments.  On the report of a July 2007 medical history 
report, the Veteran marked "yes" next to the question 
asking about a history of recurrent back pain.  The clinician 
noted that the Veteran had low back pain, but there was no 
radicular symptomatology. It was also noted that the Veteran 
received chiropractic treatment for his low back pain. 

Shortly after the Veteran's discharge from service, he was 
afforded a general VA medical examination in October 2007.  
In that examination report, the VA examiner noted that the 
claims folder was not available for review at the time of the 
examination.  The examiner recorded the Veteran's subjective 
history of low back pain beginning in service.  The Veteran 
reported that he had been informed by a chiropractor that his 
hips were uneven due to his dropped arches.  The Veteran 
reported that he continued to experience similar low back 
pain that increases with lifting heavy objects or when he 
does not use good body mechanics.  He denied any burning, 
numbness or tingling radiating down either leg.  On physical 
examination, the examiner observed the Veteran had pain on 
deep palpation of the lumbar spine and at the sacroiliac 
joint.  The examiner reported that the x-ray results revealed 
possible mild lower lumbar levoscoliosis.  The examiner found 
that the lower lumbar levoscoliosis was most likely a 
congenital condition and possibly accounted for the reported 
uneven hips. 

The record contains the post-service treatment records for 
chiropractic care from Dr. B.T at Allegheny Advance 
Chiropractic beginning in December 2008.  These private 
treatment records show the Veteran received treatment for low 
back pain.  It was noted that Veteran stated that he had 
experience the low back pain for the past four years.  It was 
noted that the Veteran had chronic spot injury with muscle 
spasms, swelling and restricted motion.  A November 2009 
treatment note shows the Veteran had exacerbated his 
condition by performing heavy construction work for several 
days.  The Veteran again exacerbated his low back condition 
in January 2010.  The report of a January 2010 lumbar spine 
x-ray shows mild levoscoliotic curvature at L3-L4, miminal 
retrolisthesis of L5-S1, a disk protrusion between L1 and L2, 
and no significant degenerative disc disease. 
   
The record also contains a March 2010 private medical 
statement from Dr. B.T.  In his statement, Dr. B.T. noted 
that the Veteran had been treated for severe lower back pain.  
He noted that the recent x-ray and MRI findings were 
consistent with the distribution of pain.  Dr. B.T opined 
that the Veteran's military activities of repetitively 
lifting very heavy objects most likely initiated his 
degenerative disc disease.  It was noted that the Veteran 
would continue to have chronic low grade pain in his lower 
back.  

In this case, the Veteran contends service connection is 
warranted for low back disability.  He has been diagnosed 
with the beginning of degenerative disc disease in his lower 
back.  The service treatment records show that the Veteran 
was treated for low back pain for several months shortly 
before his discharge from service.  The Veteran reported that 
he injured his back during service from lifting heavy 
artillery and placing them on jet aircrafts. 

The remaining question on appeal is whether the medical 
evidence of record shows that the Veteran's current low back 
disability is related to his inservice complaints of low back 
pain.  Here, the Board finds that the weight of evidence 
favors the Veteran's claim.

First, the Veteran has credibly testified that he has 
experienced similar low back pain since service.  It is noted 
that the Veteran is competent to attest to his observations 
of his disability, such as the onset and continuity of 
symptomatology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  The Federal Circuit has held that lay 
evidence is one type of evidence that must be considered and 
competent lay evidence can be sufficient in and of itself.  
The Veteran's statements are supported by the post-service 
treatment records from Dr. T.B. that show the Veteran has 
continuously sought treatment for low back pain since 
December 2008.  

Although the Veteran's condition was not shown by x-rays 
within the first year following discharge (so as to warrant 
presumptive service connection), there was only a relatively 
short hiatus between the Veteran's discharge and the first 
record of low back pain in December 2008.  This is probative 
evidence that supports a finding of continuity of low back 
pain since service.  Further, it is noted that the Veteran 
has credibly stated he would have sought medical treatment 
earlier if he had been in a position to afford it.  

Additionally, the record contains two conflicting medical 
opinions that address a possible link between the Veteran's 
low back disability and his period of active service.  Dr. 
T.B. opined that the Veteran's degenerative disc disease was 
likely caused by his repetitive lifting of very heavy 
artillery during service; whereas the October 2007 VA 
examiner concluded that the Veteran's disability is likely a 
congenital condition.  Both opinions are support by a 
rationale and each opinion appears to be based the findings 
observed during the examination and the Veteran's reported 
history.  It is noted that neither the VA examiner nor Dr. 
T.B had reviewed the Veteran's claims folder prior to forming 
a medical conclusion.  The Board finds no medical opinion is 
more probative than the other opinion.  See Neives-Rodriguuez 
v. Peake, 22 Vet. App. 295, 304 (2008). 

In sum, there is evidence that the Veteran was treated for 
low back pain shortly before his discharge from service and 
the current medical evidence shows that the Veteran has the 
beginning of degenerative joint disease.  Given the 
relatively short period of time between the Veteran's 
discharge and the first post-service record of low back pain, 
the Veteran's credible statements of similar symptomatology 
since service, and at least one medical opinion linking the 
low back disability to regular service duties, the Board will 
resolve any doubt in the Veteran's favor and find that the 
evidence is at least in equipoise that the current low back 
disability is related to service.  38 U.S.C.A. § 5107, 38 
C.F.R. §§ 3.102; Ortiz, 274 F.3d at 1364.  Service connection 
for low back disability is warranted. 

Bilateral Hearing Loss 

The Veteran seeks service connection for bilateral hearing 
loss due to inservice noise exposure.  Specifically, the 
Veteran asserts that he was exposed to excessive noise from 
aircraft engines, tank fire, mortars, and gun fire while in 
service.  He stated that hearing protection was used 
inconsistently.  The Veteran reports that at the time of his 
separation he was informed he was at the end limit for normal 
hearing.  

In addition to the rules regarding service connection in 
general, there are additional considerations for addressing 
claims of entitlement to service connection for hearing loss. 

Under the laws administered by VA, a certain threshold level 
of hearing impairment must be shown in order for hearing loss 
to be considered a disability.  Impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz 
is 40 decibels or greater; or when the auditory threshold for 
at least three of the frequencies at 500, 1,000, 2,000, 3,000 
and 4,000 Hertz are 26 decibels or greater; or when speech 
recognitions scores using the Maryland CNC test are less than 
94 percent.  
38 C.F.R. § 3.385.

With audiological examinations, the threshold for normal 
hearing is from zero to 20 decibels; higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet App. 155 (1993).  However, unless a hearing loss as 
defined under 38 C.F.R. § 3.385 is shown, VA may not grant 
service connection for hearing loss. 

A review of the record shows that less than a month after the 
Veteran's discharge from service he was afforded a VA 
audiological examination in October 2007.  That examination 
report revealed the Veteran's pure tone thresholds at 500, 
1,000, 2,000, 3,000 and 4,000 Hertz were as follows: 15, 15, 
15, 20, and 15 decibels in the right ear, and 20, 15, 20, 25, 
and 25 decibels in the left ear.  On speech recognition 
scoring utilizing the Maryland CNC word list, the right ear 
was 96 percent and the left ear was 98 percent. 

In April 2009, the Veteran underwent another VA audiological 
examination.  In that examination report, the examiner 
reported the Veteran's pure tone thresholds at 500, 1,000, 
2,000, 3,000 and 4,000 Hertz as follows: 20, 25, 20, 20, and 
15 decibels in the right ear, and 20, 25, 25, 25, and 30 
decibels in the left ear.  The speech recognition scoring 
utilizing the Maryland CNC word list was 98 percent, 
bilaterally. 

Here, the record does not show that the Veteran has current 
bilateral hearing loss disability has defined by 38 C.F.R. 
§ 3.385.  The most recent audiometric findings reveal that 
the Veteran does not have any pure tone thresholds of 40 
decibels or greater in any of the frequencies at 500, 1,000, 
2,000, 3,000 and 4,000 Hertz, that the Veteran does not have 
at least three pure tone thresholds at 26 decibels or greater 
at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, and that the 
Veteran does not have speech recognitions scores of less than 
94 percent in either ear.  See 38 C.F.R. § 3.385.  Although 
the record reflects that the Veteran does have some degree of 
bilateral hearing loss, hearing impairment as defined under 
38 C.F.R. § 3.385 have not been shown.  

Since the Veteran does not have a hearing loss disability as 
defined by VA in either ear, service connection for bilateral 
hearing loss is not warranted.  38 C.F.R. §§ 3.303 and 3.385.  
Should the Veteran's hearing loss change in the future, he is 
encouraged to again seek an award of service connection.  


ORDER

Entitlement to service connection for low back disability is 
granted. 

Entitlement to service connection for bilateral hearing loss 
is denied. 




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


